     Case 3:20-cv-00259-DPM-JTK Document 21 Filed 11/23/20 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

CHRISTOPHER EVERETT
ADC #152664                                                  PLAINTIFF

v.                      No. 3:20-cv-259-DPM-JTK

MOSES JACKSON, Warden, NCU;
DEXTER PAYNE, Director, ADC;
FOSTER, Corporal C Shift, NCU;
REVERA, Corporal, NCU; and
ETHAN PORTOR, Sergeant, NCU                              DEFENDANTS

                                ORDER
     Unopposed partial recommendation, Doc. 20, adopted.           FED.   R.
Crv. P. 72(b) (1983 addition to advisory committee notes).   Defendants'
motion to dismiss, Doc. 15, partly granted and partly denied. Everett's
official capacity claims are dismissed without prejudice.
     So Ordered.



                                  D.P ~[r.
                                  United States District Judge
